Title: From George Washington to John Hancock, 11 December 1775
From: Washington, George
To: Hancock, John

 

Sir
Cambridge 11th December 1775

Captain Manly of the Lee Armed Schooner has taken & sent into Beverly, two prizes Since I Last wrote you (which was the 7th instant) one of them is the ship Jenny, Captain Forster who Left London late in October, he has, very unfortunatly, thrown all his paper over board; is not yet arrived at Camp, if he does, before I close this, I will Let you Know what information I get from him; his vessell is Loaded with Coal & porter, of the Later about 100 butts—the other, is a brigantine from Antigua, Calld the Little Hannah, Robert Adams Master; her Cargo Consists of 139 hogsheads of Rum 100 Cases of Gineva, & some other trifleing articles; both Cargoes, were designed for the use of the Army & Navy at Boston, I have great pleasure in Congratulateing you on this Success—the numbers inlisted Last week are  men if they go on at this Slow rate, it will be a Long time before this Army is Complete—I have wrote to the Governors of Connecticut & Rhode Island, allso to the Convention of New Hampshire on this Subject, a Copy of my Letter to them I have the honour to inclose herewith—a Letter to the Same purport I sent to the Legislature of this Province.
The Militia are comeing fast, I am much pleased, with the Alacrity which the good people of this Province, as well, those of New Hampshire, have Shewn upon this occasion; I expect the whole will be in this day & tomorrow, when, what remains of the Connecticut Gentry who have not Inlisted, will have Liberty to go to their fire Sides.
The Commissary General is Still, (by his indisposition) detained from Camp, he Committed an error when Makeing out the Ration List, for he was then Serveing out, & has Continued So to do, Six ounces ⅌ man ⅌ week of Butter—tho it is not included in the List approved of by Congress, I do not think, it woud be expedient to put a Stop thereto, as every thing, that woud have a tendency to give the Soldiery room for Complaint, must be avoided.
the information I received that the enemy intended Spreading the Small pox amongst us, I coud not Suppose them Capable of—I now must give Some Credit to it, as it has made its

appearance on Severall of those who Last Came out of Boston, every necessary precaution has been taken to prevent its being Comunicated to this Army, & the General Court will take Care, that it does not Spread through the Country.
I have not heard that any more troops are arrived at Boston, which is a lucky Circumstance as the Connecticut troops, I now find, are for the most part gone of—the Houses in Boston are Lessening every day, they are pulld down either for firewood, or to prevent the effects of fire should we attempt a Bombardment, or an attack upon the town—Coble hill is Strongly fortifyed without any interuption from the Enemy—Colonel Enos has been tryed, and acquitted. upon what principle, you will See by the process of his trial which I now Send you as the time of Col. Enos’s engagement was near expired, a doubt arose whether he Coud then, be tried by a Court Martial, this it was, which occasioned his trial to Come on before Colonel Arnolds evidence Coud be had. this is what ⟨at⟩ present Occurs from Sir Your most Ob. H: St

Go: Washington


P.S. The Weekly returns of Inlistments not being yet receivd for more than 10 Regiments amounting to 725 Men, I cannot fill up the Blank in this Letter—but this added to the former makes in the whole 5253.

